            Case 2:20-cv-02450-AC Document 3 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DAVID ANTHONY ESCUDERO,                           No. 2:20-cv-2450 AC P
12                         Plaintiff,
13             v.                                          ORDER
14       UNKNOWN,
15                         Defendant.
16

17            Plaintiff, who is currently held in the Shasta County Jail, has filed a brief letter with the

18   court in which he appears to complain about marks left on his skin by a TB test. No other

19   documents have been filed by plaintiff. In order to properly commence an action, plaintiff must

20   file a complaint as required by Rule 3 of the Federal Rules of Civil Procedure, and plaintiff must

21   either pay the required filing fee or file an application requesting leave to proceed in forma

22   pauperis.1 See 28 U.S.C. §§ 1914(a), 1915(a). The court will not issue any orders granting or

23   denying relief until an action has been properly commenced. Therefore, plaintiff’s letter will be

24   disregarded. Plaintiff will be provided an opportunity to file a complaint, and to submit an

25   application requesting leave to proceed in forma pauperis or the appropriate filing fee.

26   ////

27
     1
       If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
28   but will be allowed to pay it in installments.
                                                         1
         Case 2:20-cv-02450-AC Document 3 Filed 12/22/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s letter (ECF No. 1) shall be disregarded; any relief sought therein is DENIED
 3   without prejudice.
 4          2. Plaintiff is granted thirty (30) days from the date of this order to file a complaint that
 5   complies with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure, and
 6   the Local Rules of Practice; the complaint must bear the docket number assigned this case;
 7   plaintiff must file an original and two copies of the complaint. Plaintiff shall also submit, within
 8   thirty (30) days from the date of this order, the application to proceed in forma pauperis on the
 9   form provided by the Clerk of Court, or the filing fee in the amount of $400.00.2
10          3. Plaintiff’s failure to comply with this order will result in a recommendation that this
11   matter be dismissed.
12          4. The Clerk of the Court is directed to: (1) note on the docket that ECF No. 1 is
13   disregarded; and (2) send plaintiff, together with a copy of this order, the court’s form for
14   commencing a civil rights action, and a blank application to proceed in forma pauperis by a
15   prisoner.
16          SO ORDERED.
17   DATED: December 21, 2020
18

19

20

21

22

23

24

25

26
     2
27     The $402.00 is comprised of the $350.00 filing fee and a $52.00 administrative fee. If
     plaintiff is granted leave to proceed in forma pauperis, plaintiff is not required to pay the $52.00
28   administrative fee.
                                                       2
